DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Erez (US 2019/0250930), hereinafter referred to as Erez in view of Unnikrishnan et al. (US 9,122,481), hereinafter referred to as Unnikrishnan and Seo et al. (US 2020/0097112), hereinafter referred to as Seo. 

Referring to claim 1, Erez teaches, as claimed a management method for managing a memory storage device compliance with a PCIe (Peripheral Component Interconnect Express) standard, the memory storage device having a plurality of pins configured to couple to a host system (see fig. 1&2, and page 2, ¶18), the 
However, Erez does not teach the first command being in the form of differential signal,  and when the memory storage device is in the target link status, transmitting a second command in the form of differential signal to the memory storage device through a second pin among the pins to control the memory storage device to leave the target link status, wherein the second pin is not a pin dedicated to control the memory storage device to enter or leave the target link status. 
On the other hand, Unnikrishnan discloses a method and system comprised of a second pin among the pins to control the memory storage device (i.e.-a sideband link, col. 2, line 36) to transmit a second command to the memory storage device to leave the target link status (i.e.-to transmit a signal to change from L1 state to L0, col. 8, lines 53-56), wherein the second pin is not a pin dedicated to control the memory storage device to enter or leave the target link status (i.e.-in addition, an in-band signalling terminal is used to enter/leave the link status, col. 7, lines 58-67). Furthermore, Seo 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Erez for transmitting a second command to the memory storage device through a second pin among the pins to control the memory storage device to leave the target link status, wherein the second pin is not a pin dedicated to control the memory storage device to enter or leave the target link status, wherein the first and second command being in the form of differential signal, as taught by Unnikrishnan and Seo. The motivation for doing so would have been to selectively operate in different power mode using a control signal carried by a sideband link, and to significantly reduce number of lines by transmitting commands/data/clock as differential signals.

As to claim 2, the modified Erez teaches the management method according to claim 1, wherein the first command is transmitted through a differential signal (page 2, ¶19, line 3). 


claim 3, the modified Erez in view of Unnikrishnan teaches the management method according to claim 1, wherein the second command is not transmitted through a differential signal (i.e.-sideband signal, see Unnikrishnan, col. 8, lines 56-60).

As to claim 4, the modified Erez in view of Unnikrishnan innately teaches the management method according to claim 1, wherein the second pin is a pin configured to transmit a power 
(see Unnikrishnan, fig. 10 and 11).

As to claim 8, the modified Erez teaches the management method according to claim 1, wherein the memory storage device does not include the pin dedicated to control the memory storage device to enter or leave the target link status (Note: Erez doesn’t teach the second pin for the sideband signal as Unnikrishnan does).

As to claim 9, the modified Erez teaches the management method according to claim 1, wherein the target link status comprises one of LI, Ll.l and L1.2 defined by the PCIe standard (see fig. 3).

claims 10-13, 17 and 18, the claims are substantially the same as claims 1-4, 8 and 9, hence the rejection of claims 1-4, 8 and 9 is applied accordingly. 

Claims 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Erez, Unnikrishnan and Seo, as applied to claims 1 and 10 above, and further in view of Koh et al. (US 2019/0205277), hereinafter referred to as Koh. 

As to claims 5-7, the modified Erez teaches the claimed invention except the limitation of claims 5-7. 
	On the other hand, Koh discloses a memory card/device comprised of 8 pins, wherein the pins being: 1) a pin VDD1, a pin VDD2, a pin VSS, a pin REFCLK, a pin TX+, a pin TX-, a pin RX+ and a pin RX-; and/or 2) a pin VDD1, a pin VDD2, a pin VDD3, a pin VSS, a pin TX+, a pin TX-, a pin RX+ and a pin RX- (see table 1 and/or table 3 on page 2). 
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify the teachings of  Erez so that the total number of the pins is 8, wherein the pins are a pin VDD1, a pin VDD2, a pin VSS, a pin REFCLK, a pin TX+, a pin TX-, a pin RX+ and a pin RX-; and/or the pins are a pin VDD1, a pin VDD2, a pin VDD3, a pin VSS, a pin TX+, a pin TX-, a pin RX+ 

As to claims 14-16, the claims are substantially the same as claims 5-7, hence the rejection of claims 5-7 is applied accordingly. 

Examiner’s note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Response to Arguments
Applicant's arguments filed on 08/04/2021 have been fully considered but they are moot in view of the new ground(s) of rejection.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ELIAS MAMO/
Primary Examiner, Art Unit 2184